32 U.S. 222 (____)
7 Pet. 222
BERNARDO SAMPEYREAC AND JOSEPH STEWART, APPELLANTS
v.
THE UNITED STATES, APPELLEES.
Supreme Court of United States.

*225 The case was argued by Mr Prentiss and Mr White, for the appellants; and by Mr Fulton and Mr Taney, the attorney-general, for the United States.
*234 Mr Justice THOMPSON delivered the opinion of the Court.
This case comes up on appeal from the superior court in the territory of Arkansas.
The decree of the court was founded upon proceedings instituted under an act of congress, entitled "an act for further extending the powers of the judges of the superior court of the territory of Arkansas, under the act of the 26th May 1824, and for other purposes," passed the 8th of May 1830. Pamph. Laws, ch. 90.
This act declares that the act of 1824 (7 Laws U.S. 300) *235 shall be continued in force, so far as the said act relates to the claims within the territory of Arkansas, until the 1st day of July 1831, for the purpose of enabling the court in Arkansas, having cognizance of claims under the said act, to proceed by bills of review, filed, or to be filed, in the said court on the part of the United States, for the purpose of revising all or any of the decrees of the said court, in cases wherein it shall appear to the said court, or be alleged in such bills of review, that the jurisdiction of the same was assumed in any case on any forged warrant, concession, grant, order of survey, or other evidence of title. And in every case wherein it shall appear to the said court, on the prosecution of any such bill of review, that such warrant, concession, grant, order of survey, or other evidence of title is a forgery, it shall be lawful, and the said court is hereby authorized to proceed, by further order and decree, to reverse and annul any prior decree or adjudication upon such claim; and, thereupon, such prior decree or adjudication shall be deemed and held in all places whatever, to be null and void to all intents and purposes.
Upon the proceedings on the bill of review instituted under this act, the court pronounced the following decree: "it is therefore adjudged, ordered and decreed that the former decree of this court, in favour of the defendant Bernardo Sampeyreac against the United States, for four hundred acres of land, pronounced and recorded at the December term of this court in the year 1827, be, and the same is hereby reversed, annulled and held for naught." From this decree the present appeal was taken.
To a right understanding of the questions which have been made at the bar, it will be necessary briefly to state the proceedings which took place under the original bill.
That bill or petition was filed on the 21st of November 1827, under the provisions of the act of the 26th of May 1824 (7 Laws U.S. 300), setting forth that the complainant Bernardo Sampeyreac, on the 6th of October 1789, he then being an inhabitant of Louisiana, presented a petition to the then governor of the province, asking a grant for a tract of land in full property, containing ten arpens in from, by the usual depth, on *236 Strawberry river, &c. That afterwards, on the 11th of October 1789, the governor granted the petition. That at the time the grant was so made, an order of survey was issued to the surveyor general of the province. That by virtue of such grant and order of survey, the petitioner acquired a claim to the land; which claim is secured to him by the treaty between the United States and the French republic, of the 30th of April 1803.
The district attorney put in an answer, denying the several facts and allegations in the bill; and alleging that grants could only be made, legally, to persons in existence and actually residing in Louisiana. That Sampeyreac, in whose name the bill is filed, is a fictitious person, never having had any actual existence; or if such person ever had any existence he was a foreigner; or is now dead, and made no transfer or assignment of the claim in his lifetime. That he has no legal representative in existence; nor is there any one now living who is authorized to file this bill, or prosecute this suit: and prayed that the bill might be dismissed.
A witness by the name of John Heberard was examined, and sworn to all the material facts necessary to establish the claim; and the court, thereupon, ordered, adjudged and decreed that the said Bernardo Sampeyreac, recover of the United States the said four hundred arpens of land.
The bill of review is founded upon the allegation that the original decree was obtained by fraud and surprise. That the original petition and order of survey, exhibited in the case, are forged. That Heberard and the other witnesses in the cause, committed the crime of perjury. That the order of survey was never signed by Mero, governor of Louisiana, as the same purports to have been; and that this fact has come to the knowledge of the district attorney since the decree was entered. And the bill further charges that the said Sampeyreac is a fictitious person.
At the October term 1830, this bill was taken, pro confesso, against Sampeyreac: at which term the appellant, Joseph Stewart, appeared in court, and prayed to be made a defendant, and have leave to file an answer to the bill. This was resisted *237 by the district attorney; but an order was made by the court permitting Stewart to be made a defendant, with leave to file an answer. To which the district attorney excepted.
The answer of Stewart denies the frauds and forgeries alleged in the bill, but avers that if there was any fraud, corruption or forgery, he is ignorant of it; and that he was a bona fide purchaser of the claim for a valuable consideration from one John J. Bowie, who conveyed to him the claim of the said Bernardo Sampeyreac, by deed bearing date about the 22d of October 1828. Upon the final hearing the court reversed the original decree, as has been already stated.
The objections which have been taken at the bar to this decree, may be considered under the following points:
1. Whether, under the act of 1824, the court had authority to entertain the bill of review; and, if not, then,
2. Whether the act of 1830 is a constitutional law, and confers such authority.
3. Whether the proceedings on this bill of review can be sustained under the act of 1830.
4. Whether, admitting Stewart to be a bona fide purchaser of the claim of Sampeyreac, he is protected against the title set up by the United States.
1. We think it unnecessary to go into an examination of the questions which have been made under the first point. Although the act of 1824 directs that every petition which shall be presented under its provisions, shall be conducted according to the rules of a court of equity, it may admit of doubt whether all the powers of a court of chancery in relation to bills of review, are vested in that court. And as the view taken by this court upon the other points renders a decision upon this unnecessary, we pass it over without expressing any opinion upon it.
2. The ground upon which it has been argued that the act of 1830 is unconstitutional, is, that a right had become vested in Stewart before the act was passed; and that the effect and operation of the law is to deprive him of a vested right. To determine the force and application of this objection, it becomes necessary to look at the claim, as it now appears, before the court. It is found by the decree of the court below, and is *238 admitted at the bar, that Sampeyreac is a fictitious person. That the petition purporting to have been presented by him to Mero, governor of the province of Louisiana, and the order of survey alleged to have been made thereupon, are forgeries. These are the only evidence of title upon which the original claim rests. And it is proved and admitted that the deed purporting to have been given by Sampeyreac to Bowie, under whom Stewart claims, is also a forgery. The bill or petition filed in the original cause, alleges that the claim is secured by the treaty between the United States and the French republic, of the 30th of April 1803. This, however, has not been insisted upon on the argument here; and there is certainly no colour for pretending that a claim founded in fraud and forgery is sanctioned by the treaty. The title to the land in question passed by the treaty, and became vested in the United States; and there has been no act, on the part of the United States, by which they have parted with the title. It is contended, however, that this right or title has been taken away by the original decree in this case, under the act of 1824. By the fourteenth section of that act, all its provisions are extended to the territory of Arkansas; and it is declared that the superior court of that territory shall have, hold, and exercise jurisdiction in all cases, in the same manner, and under the same restrictions and regulations in all respects, as is given by the said act to the district court of the state of Missouri. And by the second section of the act, it is declared that in all cases the party, against whom the judgment or decree of the court may be finally given, shall be entitled to appeal within one year from its rendition to the supreme court of the United States, the decision of which court shall be final and conclusive between the parties; and should no appeal be taken, the judgment or decree of the district court shall in like manner be final and conclusive. No appeal was taken within the year; and the question is, whether the United States, by neglecting to appeal, have lost their right; and if not, whether the remedy provided by the act of 1830, to assert that right, is in violation of the constitution. If Sampeyreac was a real person, and appeared here setting up this objection, it might present a different question; although it is not admitted, even in that case, *239 that the United States would be concluded as to the right. But the original decree in this case was a mere nullity; it gave no right to any one. The title still remained in the United States; and the most that can be said is, that by omitting to appeal within the time limited by the act, the remedy thereby provided was gone, and the decree became final and conclusive with respect to such remedy. But the act of 1830 provides a new remedy; and it may be added that the act of 1804 declares the decree to be final and conclusive between the parties. And as Sampeyreac was a fictitious person, he was no party to the decree, and the act in strictness does not apply to the case. But, considering the act of 1830 as providing a remedy only, it is entirely unexceptionable. It has been repeatedly decided in this court, that the retrospective operation of such a law forms no objection to it. Almost every law, providing a new remedy, affects and operates upon causes of action existing at the time the law is passed. The law of 1830 is in no respect the exercise of judicial powers. It only organizes a tribunal with powers to entertain judicial proceedings. When the original decree was entered, there was no person in existence whose claim could be ripened into a right against the United States by omitting to appeal. Stewart was not only no party to the decree; but his purchase from Bowie was nearly a year after the decree was entered.
Had Sampeyreac been a real person, having a decree in his favour, and Stewart had afterwards purchased of Bowie the right which that decree established, it might have given him some equitable claim; but it would have been subject to all prior equitable, as well as legal rights. Nor would it be available in any respect in the present case, for Stewart in no manner whatever connects himself with Sampeyreac. As it is admitted that the deed purporting to have been given by Sampeyreac to Bowie is a forgery, Stewart is therefore a mere stranger to this decree, and can derive no benefit from it.
It is said, that if this bill of review was filed under the act of 1830, the court had no jurisdiction; the bill having been filed in April, and the law not passed until the May following. But the act in terms applies to bills filed or to be filed, and of course *240 cures his defect, if any existed. Such retrospective effect is no unusual course, in laws providing new remedies.
The act of 1803, amending the judicial system of the United States, 3 Laws U.S. 560, declares, that from all final judgments or decrees, rendered or to be rendered, in any circuit court, &c., an appeal shall be allowed to the supreme court, &c.
It therefore forms no objection to the law, that the cause of action existed antecedent to its passage; so far as it applies to the remedy, and does not affect the right.
3. But it is objected, in the next place, that this bill of review cannot be sustained under the act of 1830. That it was not filed and prosecuted under the limitations and restrictions, and according to the course and practice of a court of chancery in such a proceeding. We think it unnecessary to examine whether all the technical rules required in the ordinary course of chancery proceedings, on a bill of review, have been pursued in the present case. The act clearly does not require it. It authorizes bills of review to be filed on the part of the United States, for the purpose of revising all or any of the decrees of the said court, in cases wherein it shall appear to the said court, or be alleged in such bills of review, that the jurisdiction of the same was assumed, in any case, on any forged warrant, concession, grant, order of survey, or other evidence of title. If congress had a right to provide a tribunal in which the remedy might be prosecuted, they clearly had a right to prescribe the manner in which it should be pursued. The great and leading object was to provide for revising the original decree, or granting a new trial. The material allegation required is, that the original decree was founded upon some forged evidence of title; and this is very fully set out in the bill. That it was not the intention of the law, that the court should be confined to the technical rules of a court of chancery on bills of review, is evident from the provision in the last clause of the first section of the act, which directs the court to proceed on such bills of review, by such rules of practice and regulations as they may adopt for the execution of the powers vested or confirmed in them by the act.
4. The next inquiry is, whether the appellant, Stewart, has *241 acquired a right to the land, by reason of his standing in the character of a bona fide purchaser. The record contains an admission on the part of the United States, that he purchased the claims of John J. Bowie, by deed, for a valuable consideration, in good faith, some time in November or December 1828. But this gave him no right to be let in as a party in the bill of review; he was not a party to the original bill, nor could he connect himself with Sampeyreac, the only party to the bill, he being a fictitious person; and the interest of Stewart, whatever it might be, was acquired long after the original decree was entered. He was, therefore, a perfect stranger to that decree. The deed purporting to have been given by Sampeyreac to Bowie, is admitted to be a forgery. Bowie, of course, had no interest, legal or equitable, which he would convey to Stewart. But admitting Stewart to have been properly let in as a party in the bill of review, the only colourable equity which he showed, was the certificate of entry given by the register of the land office, December 13th, 1828: and this certificate, founded on a decree in favour of Sampeyreac, a fictitious person, obtained by fraud, and upon forged evidence of title. This certificate is entirely unavailable to Stewart. He can obtain no patent under it if the original decree should remain unreversed; for the act of 1830 forbids any patent thereafter to be issued, except in the name of the original party to the decree; and on proof to the satisfaction of the officers, that the party applying is such original party, or is duly authorized by such original party or his heirs to receive such patent. The original party to the decree being a fictitious person, no title would pass under the patent, if issued. It would still remain in the United States. But Stewart acquired no right whatever under the deed from Bowie, the latter having no interest, that he could convey. In the case of Polk's Lessee v. Wendall, 5 Wheat. 308, it is said by this court, that on general principles, it is incontestable that a grantee can convey no more than he possesses. Hence, those who come in under the holder of a void grant, can acquire nothing.
Upon the whole, we think Stewart was improperly admitted *242 to become a party: but considering him a proper party, he has shown no ground upon which he can sustain a right to the land in question.
The decree of the court below is accordingly affirmed, with costs.
This cause came on to be heard on the transcript of the record from the superior court for the territory of Arkansas, and was argued by counsel: on consideration whereof, it is decreed and ordered by this court, that the decree of the said superior court in this cause be, and the same is hereby affirmed with costs.